785 F.2d 304
1986-1 Trade Cases   66,943
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alphin Aircraft, Inc.v.Richard A. Henson, Henson Aviation, Inc.
No. 84-1871.
United States Court of Appeals, Fourth Circuit
Decided Feb. 3, 1986.

Before HALL, MURNAGHAN and WILKINSON, Circuit Judges.

PER CURIAM

1
The City of Hagerstown operates a small municipal airport.  Henson Aviation runs a fixed base operation there, and Richard Henson also serves as the airport manager.  T.S. Alphin runs a repair service, Alphin Aircraft, on land adjacent to the Hagerstown Airport.  Alphin brought an antitrust action under Section 2 of the Sherman Act, alleging that Henson conspired with the City of Hagerstown to prevent Alphin from competing with Henson by controlling the development of the master plan and the bylaws to effectively exclude Alphin, and by interfering with ongoing lease negotiations between Alphin and the city.  The district court granted Henson's motion for summary judgment.


2
The district court found that there was no genuine dispute of material fact with regard to the master plan or the lease negotiations, and that Alphin had failed to show anything from which the finder of fact might reasonably infer an antitrust violation.  On the question of the bylaws, the district court found that a dispute did exist.  It decided, however, that Henson was immune under the doctrine of Noerr-Pennington, Eastern Railroad Presidents Conference v. Noerr Motor Freight, 365 U.S. 127 (1961);  United Mine Workers of America v. Pennington, 381 U.S. 657 (1965).  The district court also denied Alphin leave to file a second amended complaint.


3
Alphin has appealed each of these determinations.  Finding no error in any of these rulings, we affirm the judgment on the basis of the thorough and detailed opinion of the district court, Alphin Aircraft, Inc. v. Richard A. Henson, Henson Aviation, Inc. and City of Hagerstown, Civ. No. B-81-227 (D.Md. July 5, 1984).